Citation Nr: 1435262	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, dementia and a cognitive disorder.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus.

4.  Entitlement to service connection for bilateral neuropathy of the upper and lower extremities, to include as secondary to claimed diabetes mellitus.  

5.  Entitlement to service connection for a residual scar of a penile/groin region.

6.  Entitlement to an initial compensable evaluation for left wrist scar.

7.  Entitlement to an initial compensable evaluation for left distal leg and median scar.  

8.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to December 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those decisions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

With regards to the psychiatric claim, the Board notes that the Veteran was diagnosed with latent schizophrenia in 1976.  He underwent a VA examination in October 2011, at which time the examiner concluded that the Veteran did not have PTSD because he did not meet all of the criteria for that diagnosis at that time, but that he had a cognitive disorder, not otherwise specified; he related the cognitive disorder to the Veteran's 1973 post-service motor vehicle accident and not to the Veteran's military service, though no discussion of the Veteran's conceded combat stressors was rendered in that opinion.  There was no discussion of the Veteran's 1976 treatment records and the diagnosis of schizophrenia therein in that opinion.  A letter from Dr. N.A.O.V. appears to indicate that she feels that the Veteran may meet the criteria for a PTSD diagnosis.  In a 2012 VA psychiatric consultation record, the Veteran was diagnosed solely with dementia.  

Based on the foregoing, the Board finds that the VA opinion is inadequate as it does not address all of the noted different psychiatric disorders noted in the claims file (i.e., dementia and schizophrenia), and did not address the Veteran's military service, particularly the conceded combat trauma that he suffered therein, or the 1976 treatment records.  Therefore, a remand is necessary at this time in order to obtain an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the Veteran's diabetes, neuropathy, and hypertension claims, the Veteran has never been afforded a VA examination of those disorders.  Dr. N.A.O.V.'s letter indicates that the Veteran "was diagnosed with diabetes mellitus type II as soon as he was discharged from service.  He was found to have his glucose levels high at physical exams done at a VA institution and was initiated with oral medications at that same moment."  

The Board notes that the earliest diagnosis of diabetes mellitus in the record appears to be in a December 1995 record, and the earliest treatment record with VA is a 1977 VA examination, during which labs were taken, but it does not appear diabetes was diagnosed at that time.  Prior to that, the Veteran's December 1956 separation examination is negative for any diagnosis of diabetes mellitus at that time.  More recently, the Veteran gave a medical history of diagnosis of diabetes in January 1956 in a 2012 VA treatment record, which would have been approximately 1 year prior to his discharge from service.  

The Veteran's service treatment records are not in the claims file and appear to be fire-related.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In light of the Veteran's stated medical history and Dr. N.A.O.V.'s statements, and the Board's heightened duty to explain its conclusions in this case, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinions for diabetes, hypertension, and peripheral neuropathy disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the Veteran's claimed penile/groin region scar, he underwent a VA scar examination in August 2011, at which time left wrist and left leg scars were identified and shown to be related to a bow wire injury in combat during service in the Republic of Korea; the Veteran has been awarded the Combat Infantryman Badge (CIB).  It does not appear that the Veteran's groin/penile region was examined for scarring during that August 2011 examination.  Given the conceded bow wire injury in service, the Board finds that a remand is necessary at this time in order to obtain a VA examination of the claimed penile/groin region scar.  See Id.

As noted above, the last VA examination of the service-connected scars was in August 2011.  The Veteran's statements since that examination have repeatedly asked for new examinations.  In light of the time elapsed since his last examination of his service-connected scars and his request for new examinations, the Board finds that those claims should be remanded to obtain new VA examinations as to the current severity of those service-connected scars.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In light of the above remands, the Board notes that the TDIU and 10 percent evaluation for multiple noncompensable service-connected disabilities claims are intertwined with the above remanded issues and should also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric, diabetes, neuropathy, hypertension, or scarring of the left wrist, left leg or groin/penile region disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include "latent schizophrenia," dementia, and/or a cognitive disorder.  The examiner should also discuss whether the Veteran's "cognitive disorder" as diagnosed by the August 2011 examiner is the same or similar diagnosis as dementia and/or schizophrenia.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should specifically discuss the October 2011 VA examination and the examiners' conclusions therein as well as Dr. N.A.O.V.'s January 2012 letter in such a discussion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any combat trauma therein.  

The examiner should take as conclusive fact that the Veteran was exposed to combat trauma as a result of his service in the Republic of Korea, as demonstrated by his CIB award.

For each psychiatric disorder found other than PTSD, specifically including latent schizophrenia, dementia and a cognitive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any combat trauma therein.  

The Veteran's lay statements regarding symptomatology during service and continuity of symptomatology since discharge from military service should be discussed.  The examiner should also specifically address the 1975-1976 psychiatric treatment records, as well as the October 2011 VA examiner's conclusions that the Veteran's psychiatric disorder(s) stem from a 1973 post-service motor vehicle accident/head injury rather than from service/combat trauma.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his diabetes mellitus is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in, was manifested within one year of discharge from, or is otherwise the result of his military service.  

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, including his statements in an April 2012 that such was diagnosed in January 1956 during military service, as well as Dr. N.A.O.V.'s January 2012 letter.  Conversely, the examiner should additionally address the negative 1956 separation examination and 1977 VA examination, as well as the first evidence of any diagnosis of diabetes in the record being in a December 1995 treatment record.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  The examiner should specifically discuss the Veteran's normal blood pressure (120/80) on his December 1956 separation examination.  

The examiner should then opine whether the Veteran's hypertension is caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his claimed diabetes mellitus.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


6.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any peripheral neuropathy disorder of his bilateral upper and/or lower extremities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether any peripheral neuropathy disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should specifically address the negative 1956 separation examination, as well as the Veteran's lay evidence regarding any onset of symptomatology as well as any continuity of symptomatology since discharge from service, as appropriate.  

The examiner should then opine whether the Veteran's peripheral neuropathy, if such exists, is caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his claimed diabetes mellitus.  In so discussing, the examiner should specifically state whether such neuropathy found is related to the Veteran's nonservice-connected lumbar and cervical spine disorders (e.g., radiculopathy) rather than of a diabetic etiology.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left wrist and left leg scars, as well as the etiology of any penile/groin region scarring.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's left wrist and left leg scarring.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

With respect to the claimed penile/groin region scarring, the examiner should specifically state whether the Veteran has any scarring of the penile/groin region as alleged, and evaluate such as above, if such exists.  If no such scarring exists, the examiner should specifically so state in the examination report.

For any penile/groin region scarring found, the examiner should opine whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, to include the bow wire injury during combat therein.  The examiner should specifically discuss Dr. N.A.O.V.'s January 2012 letter in that opinion.  

For purposes of that opinion, the examiner should take as conclusive fact that the Veteran had a bow wire injury as a result of combat in the Republic of Korea, as demonstrated by the Veteran's CIB and which was previously conceded by VA in the service connection of the other scars assessed above.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, bilateral neuropathy of the upper and lower extremities, hypertension, scarring of the penile/groin region, and psychiatric disorders, increased evaluations for scarring of the left wrist and left leg, entitlement to TDIU and a 10 percent evaluation for multiple noncompensable service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



